On Motions for Rehearing, to Modify, or to Transfer to Court en Banc
PER CURIAM.
Respondent has filed motions for rehearing, or to modify the opinion, or to transfer to the court en banc, wherein it is vigorously urged that this court decided the case on an issue that was not in the case.
It is boldly asserted that respondent did not submit the casé to a jury on the theory that the defendant failed to furnish a safe place to work. The suggestions in support of the motions begin with the following statement: “The court missed the boat in this case. It got in the wrong boat and took plaintiff for a free ride over the rapids, and splashed water on him; and it was not Holy water.” That statement calls for a review of respondent’s brief.
Point I of the brief was devoted to the question that the deceased was an employee and not an independent contractor. That question was not decided but for the purpose of the opinion we took for granted that the relation of employer and employee existed.
Point II reads as follows: “The Plaintiff Made a Submissible Case.” Thirty cases were cited under that statement.
*240Point III reads: “Plaintiff’s Instruction No. 2 Is Correct.
“A. The decedent was engaged in interstate transportation or commerce as a matter of law.” Five cases were cited.
“B. If instruction No. 2 was erroneous defendant joined in that error.” Ten cases were cited.
“C. The facts which the jury found under Instruction No. 2, as a matter of law, amounted to negligence in failing to furnish a reasonably safe place to work.” Seven cases were cited.
“D. Defendant had an absolute duty to warn deceased of the hidden dangers and Instruction No. 2 properly submits this ground of recovery.” Ten cases or authorities were cited here.
Now, let us look at respondent’s argument in the brief. At page 34 thereof, we find the following: “C. The facts which the jury found under Instruction No. 2, as a matter of law, amounted to negligence in failing to furnish a reasonably safe place to work.” Emphasis was furnished by respondent. The brief continues as follows: “With reference to the ground of recovery that deceased was not furnished a reasonably safe place in which to work, Instruction No. 2 requires a finding: * * This is followed by nine separate statements of facts which respondent insists the jury was required to find.
Respondent concludes his argument with this statement: “It, therefore, appears that the facts and the authorities authorized the submission as given in Instruction No. 2, of defendant’s failure to furnish a reasonably safe place to work, including the employment of an unsafe method, or failure to furnish additional help if the moving machine was to be used.”
It is apparent that if this court got in the wrong boat, it was respondent that led the way and took plaintiff over the rapids. We may add that if water was splashed on plaintiff, it was her attorney that did the job. The writer of the opinion is the author of these comments.
The motions for rehearing, or to modify the opinion, or to transfer to the court en banc are overruled.